UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6696


JEFFREY SERVIDIO,

                Plaintiff - Appellant,

          v.

SERGEANT PITTMAN; SERGEANT PRICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:13-ct-03072-D)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Servidio, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Servidio seeks to appeal the district court’s order

denying his motion for appointment of counsel.               This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).         The order Servidio seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.      Accordingly, we deny Servidio’s motion for

appointment of counsel on appeal and dismiss the appeal for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     2